                 Case 20-11835-JTD              Doc 322        Filed 09/03/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    GLOBAL EAGLE ENTERTAINMENT,                              Case No. 20-11835 (JTD)
    INC., et al.,
                                                             (Jointly Administered)
                                    1
                         Debtors.


                              NOTICE OF ENTRY OF APPEARANCE
                            AND DEMAND FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Perkins Coie LLP and Chipman Brown Cicero & Cole, LLP,

counsel for The Boeing Company and its subsidiaries, including Boeing Intellectual Property

Leasing Company (together, “Boeing”), hereby enter their appearance pursuant to section 1109(b)

of the Bankruptcy Code and Bankruptcy Rule 9010(b); and such counsel hereby request, pursuant

to Bankruptcy Rules 2002, 3017 and 9007 and sections 342 and 1109(b) of the Bankruptcy Code,

that copies of all notices and pleadings given or filed in these cases be given and served upon the

undersigned at the following addresses and telephone/facsimile numbers:

        John D. Penn                                            William E. Chipman, Jr.
        PERKINS COIE LLP                                        Mark D. Olivere
        500 North Akard Street, Suite 3300                      CHIPMAN BROWN CICERO & COLE, LLP
        Dallas, Texas 75201                                     Hercules Plaza
        Telephone: (214) 965-7734                               1313 North Market Street, Suite 5400
        Email:      jpenn@perkinscoie.com                       Wilmington, Delaware 19801
                                                                Telephone: (302) 295-0191
                                                                Facsimile: (302) 295-0199
                                                                Email:      chipman@chipmanbrown.com
                                                                            olivere@chipmanbrown.com



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
               Case 20-11835-JTD         Doc 322      Filed 09/03/20     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy Code,

the foregoing demand includes not only the notices and papers referred to in the rules specified

above but also includes, without limitation, any notice, application, complaint, demand, motion,

petition, plan and disclosure statement, pleading or request, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, courier

service, hand-delivery, electronic mail, internet, or otherwise filed or made with regard to the

referenced cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Entry of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Boeing’s

(i) rights to have final orders in non-core matters entered only after de novo review by a higher

court; (ii) rights to trial by jury in any proceeding so triable herein or in any case, controversy or

proceeding related hereto; (iii) rights to have the reference withdrawn in any matter subject to

mandatory or discretionary withdrawal; (iv) right to be served with any adversary proceeding

summons and complaint as required by Bankruptcy Rule of Procedure 7004; or (v) other rights,

claims, actions, defenses, setoffs, or recoupments to which Boeing is or may be entitled to under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are reserved.



                           [SIGNATURE PAGE TO FOLLOW]




                                                -2-
            Case 20-11835-JTD   Doc 322    Filed 09/03/20   Page 3 of 3




Dated: September 3, 2020            CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                         /s/ William E. Chipman, Jr.
                                    William E. Chipman, Jr. (No. 3818)
                                    Mark D. Olivere (No. 4291)
                                    Hercules Plaza
                                    1313 North Market Street, Suite 5400
                                    Wilmington, Delaware 19801
                                    Telephone:     (302) 295-0191
                                    Facsimile:     (302) 295-0199
                                    Email:         chipman@chipmanbrown.com
                                                   olivere@chipmanbrown.com

                                           —and—

                                    John D. Penn
                                    PERKINS COIE LLP
                                    500 North Akard Street, Suite 3300
                                    Dallas, Texas 75201
                                    Telephone:     (214) 965-7734
                                    Email:         jpenn@perkinscoie.com

                                    Counsel for The Boeing Company and its
                                    Subsidiaries




                                     -3-
